Case 2:20-cr-00197-HCN-JCB Document 354 Filed 01/28/21 PageID.1531 Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF UTAH

             UNITED STATES OF AMERICA,
                                                                   ORDER OF FORFEITURE
                            Plaintiff,
                                                                     Case No. 2:20-CR-00197
                                v.
                                                                      Howard C. Nielson, Jr.
          ESPERANZA APRIL HERNANDEZ,                                United States District Judge
                           Defendant.


             IT IS HEREBY ORDERED that:

             1.        As a result of a plea of guilty to Conspiracy to Distribute Methamphetamine

 (Count 1 of the Superseding Indictment) for which the government sought forfeiture pursuant to

 21 U.S.C. § 853, the defendant Esperanza April Hernandez, shall forfeit to the United States all

 property, real or personal, that is derived from, used, or intended to be used in violation of 21

 U.S.C. §§ 841(a)(1) and 846, including but not limited to:

             •         $24,813.00 in United States Currency

             2.        The Court has determined, based on the guilty plea to Conspiracy to Distribute

 Methamphetamine, that: the above-identified property is subject to forfeiture, the defendant had

 an interest in the property, and the government has established the requisite nexus between such

 property and such offense;

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

             3.        Pursuant to 21 U.S.C. § 853, and Rule 32.2(b)(1), Federal Rules of Criminal

 Procedure, the above identified-property is hereby forfeited to the United States.

             4.        Upon the entry of this Order, in accordance with Fed. R. Crim. P. 32.2(b)(3), the

                                                    Page 1 of 3
 (Hernandez, et al.)
Case 2:20-cr-00197-HCN-JCB Document 354 Filed 01/28/21 PageID.1532 Page 2 of 3




 Attorney General (or a designee) is authorized to seize the properties and conduct any discovery

 proper in identifying, locating, or disposing of the property subject to forfeiture.

             5.        Upon entry of this Order the Attorney General or its designee is authorized to

 commence any applicable proceeding to comply with statutes governing third party interests,

 including giving notice of this Order.

             6.        The United States shall publish notice of this Order on the Government’s internet

 website, www.forfeiture.gov. The United States may also, to the extent practicable, provide

 written notice to any person known to have an alleged interest in the subject property.

             7.        Any person, other than the above named defendant, asserting a legal interest in

 the subject property may, within thirty days of the final publication of notice or receipt of notice,

 whichever is earlier, petition the Court for a hearing without a jury to adjudicate the validity of

 his alleged interest in the subject property, and amendment of the order of forfeiture pursuant to

 21 U.S.C. § 853.

             8.        Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Order of Forfeiture shall become

 final as to the defendant at the time of sentencing and shall be made part of the sentence and

 included in the judgment. If no third party files a timely claim, this Order shall become the Final

 Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

             9.        Any petition filed by a third party asserting an interest in the subject property

 shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

 of the petitioner’s right, title, or interest in the subject property, the time and circumstances of the

 petitioner’s acquisition of the right, title, or interest in the property, any additional facts

 supporting the petitioner’s claims, and the relief sought.


                                                     Page 2 of 3
 (Hernandez, et al.)
Case 2:20-cr-00197-HCN-JCB Document 354 Filed 01/28/21 PageID.1533 Page 3 of 3




             10.       After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

 and before a hearing on the petition, discovery may be conducted in accordance with the Federal

 Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to resolve

 factual issues.

             11.       The United States shall have clear title to the subject property following the

 Court’s disposition of all third party interests, or, if no petitions are filed, following the

 expiration of the period provided in 21 U.S.C. § 853 which is incorporated by 18 U.S.C. §

 982(b), for the filing of third party petitions.

             12.       The Court shall retain jurisdiction to enforce this Order, and to amend it as

 necessary, pursuant to Fed. R. Crim. P. 32.2(e).

                                                 *       *         *

             IT IS SO ORDERED.

                                                              DATED this 28th day of January, 2021.

                                                              BY THE COURT:



                                                              ______________________________
                                                              Howard C. Nielson, Jr.
                                                              United States District Judge




                                                     Page 3 of 3
 (Hernandez, et al.)
